 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCardinalMcCloskey Children'sand Family Serv-ices'andDistrict Council1707,Community &Social Service Agency Employees Union, Peti-tioner.Church on the Hill AME Zion Family Day CareCareer Program2andDistrictCouncil 1707,Community&Social Service Agency EmployeesUnion,Petitioner.East Side Settlement House Family Day CareandDistrictCouncil1707,Community&SocialService Agency Employees Union,Petitioner.Rena Day Care Centers,Inc.andDistrict Council1707,Community&Social Service Agency Em-ployees Union,Petitioner.Tremont Monterey Family Day CenterandDistrictCouncil1707,Community & Social ServiceAgency Employees Union,Petitioner.University Settlement Family Day CareandDistrictCouncil1707,Community&SocialServiceAgency Employees Union,Petitioner.Metropolitan Assistance(Victim Services/TravelersAide)Corp.3andDistrict Council 1707, Com-munity&SocialServiceAgency EmployeesUnion,Petitioner.SilverLake Lodge Family Day Care CenterandDistrictCouncil1707,Community&SocialService Agency Employees Union, Petitioner.Malcolm X Day Care CenterandDistrict Council1707,Community&Social Service Agency Em-ployees Union,Petitioner.Blanche Community ProgressandDistrict Council1707,Community&Social Service Agency Em-ployees Union,Petitioner.Alpha KappaAlpha SororityEpsilonPiOmegaChapter Day Care Center, Inc.4andDistrictCouncil1707,Community&SocialServiceAgency Employees Union, Petitioner.5Cases 2-RC-20393, 2-RC-20395, 2-RC-20396, 2-RC-20397,2-RC-20398,2-RC-20403,2-RC-20405, 2-RC-20406, 2-RC-20407, and 2-RC-20408May 4, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn July 31, 1989, the Regional Director forRegion ssued a Decision and Direction of Electioninwhich he found that individuals who provideday care in their homes under the supervision ofthe day carecenters namedin the caption are em-ployees of the centers and not, as the centers con-tend, independent contractors. On September 15,the centers filed a request for review, which wasgranted on September 25.6The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The day care centers are nonprofit corporationsthat are engaged in the specialized care and custo-dy of children. Each center contracts with theNew York City Department of Social Services,Human Resources Administration (HRA), to pro-vide day care services to families that are eligiblefor publicly funded services. Those services areprovided both by the centers, through their ownteachers and aides, and by family day care (FDC)providers (the providers) in their own homes. Theproviders are recruited by the centers, who inter-view and screen prospective providers to deter-mine whether they and their homes are likely toqualify for the necessary license to provide FDC.Those who are deemed likely to qualify are thenreferred to the licensing agency, the Agency forChild Development (ACD), also a part of HRA,for an independent investigation. Those who, pur-suant to ACD's investigation, are accepted and li-censed are then assigned FDC children by the cen-ters, according to the number of children (not toexceed six) for whom they are licensed. Centerpersonnel monitor the providers and their homesclosely to ensure that they are in compliance withACD's regulations and guidelines. Center person-nel also make detailed suggestions to providersconcerning ways of providing day care servicesmore effectively. Providers are paid "stipends" byiThe name of the Employer appears as amended at the hearing.z The name of the Employer appears as amended at the hearing.a The name of the Employer appears as amended at the hearing4 The name of the Employer appears as amended at the hearing Also,the caption in the Decision and Direction of Election inadvertently said"Absalom" rather than "Epsilon." We have corrected the error.5 At the hearing, Case 2-RC-20404, Queensbndge-Astoria Child De-velopment Center, was severed from the remaining cases and the petitionwithdrawn.6 The Regional Director also found that it was proper for the Board toassert jurisdiction over the day care centers. No party has requestedreview of that finding.298 NLRB No. 55 CARDINAL MCCLOSKEY SERVICESthe centers for their services, which are based onthe number of children served and a daily rate perchild; the stipend rate is determined by ACD. Pro-viders are also reimbursed by the centers for thecost of meals served to FDC children; the reim-bursement rate is set by the United States Depart-ment of Agriculture (USDA). Funds for stipendscome from ACD, and funds for meal reimburse-ment come from USDA.The issue before us is whether the providers areemployees of the centers, as the Regional Directorfound, or independent contractors, as the centerscontend.We have carefully reviewed the recordand we find, contrary to the Regional Director,that -the providers are independent contractors.7Accordingly, we shall dismiss the petition.In determining whether individuals are employ-ees or independent contractors, the Board appliesthe common law of agency.NLRB v. United Insur-ance Co.,390 U.S. 254, 256 (1968). The most im-portant of the principles of agency is the "right ofcontrol" test:Where the one for whom the services are per-formed retains the right to control the mannerand means by which the result is to be accom-plished, the relationship is one of employment;while, on the other hand, where control is re-served only as to the result sought, the rela-tionship is that of an independent contractor.The resolution of this question depends on thefacts of each case, and no one factor is deter-minative.Air Transit, 271NLRB 1108, 1110 (1984), citingNews Syndicate Co.,164NLRB 422, 423-424(1967). Enforcement of laws or government regula-tions, however, is not considered control over the"manner and means" by which results are accom-plished, because such enforcement is, in reality, su-pervision by the government, not by the "employ-er."Air Transit,above, 271 NLRB at 1110-1111,citingSeafarers Local 777 (Yellow Cab) v. NLRB,603F.2d 862, 875 (D.C. Cir. 1978);Don BassTrucking,275 NLRB 1172, 1174 (1985);PrecisionBulk Transport,279 NLRB 437 (1986).8Applying these principles to the facts in therecord before us, we find, as did the Regional Di-rector, that numerous factors indicate that the pro-'Under Sec. 2(3) of the Act, independent contractors are not consid-ered employees, and thus are not entitled to the protection of the Acts As the' court of appeals noted inYellow Cab,603 F.2d at 875:Government regulations constitute supervision not by the employ-er but by the state. Thus, to the extent that the government regula-tion of a particular occupation is more extensive, the control by aputative employer becomes less extensive because the employercannot evade the law either and in requiring compliance with thelaw he is not controlling the driver It is the law that controls thedriver. [Fn. omitted.]435viders are independent contractors. Thus, providersmust be licensed by ACD to be eligible to receiveFDC children. A provider may decline to acceptthe maximum number of children for whom she islicensed by ACD, or even the full number referredto her by the centers. Providers can-take vacationsor other time off without first receiving permissionfrom the centers. The providers give child care intheirown homes, thereby furnishing their ownworkplaces. Any hazardous conditions in a provid-er's home must be eliminated at the provider's ex-pense, and any expense arising from breakage of ordamage to a provider's property caused by FDCchildren must also be borne by the provider. Pro-viders pay the costs of all their own utilities. Pro-viders are paid "stipends" based on the number ofFDC children cared for, and are reimbursed forthe costs of meals served to the children; no deduc-tions, for taxes or otherwise, are made from the sti-pend checks. Providers are not afforded paid vaca-tions or sick leave, and except for 11 paid holidays,liability insurance coverage (paid for by the city)and medical insurance (for some providers, alsopaid for by the city), providers receive no fringebenefits. Providers are free to earn extra income bytaking in children either before or after the hoursduringwhich they care for FDC children. Thecenters cannot discipline providers for infractionsof ACD regulations or center policies. (They can,however, instruct providers that they are not inconformance with ACD requirements; if a providerdoes not take steps to comply, the center can makeappropriate notations in the provider's file, whichis reviewed by ACD at least once a year when thetime comes for the provider's license to be re-newed. Also, if a condition exists that would pose aserious hazard to FDC children, the center canremove the children from the home.)However, as the Regional Director also found,there are numerous factors that suggest that theproviders are employees of the centers. Thus, pro-viders' homes must be open to FDC children be-tween 8 a.m. and 6 p.m., Monday through Friday,except for 11 specified holidays. During thosehours, providers may care only for FDC childrenand their own and may not work for other employ-ers;theymay not accept children from othersources, and, indeed, are forbidden to have "unau-thorized" children or other visitors in their homeswhen caring for FDC children. Providers may notsubcontract their child care duties, or employothers to assist them. Items of required safetyequipment, as well as toys, games, and other childcare-related equipment, are furnished by the cen-ters.Corporal punishment is prohibited. Althoughproviders may decline to accept certain children, 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey may not do so for discriminatory reasons. Thecenters provide periodic training workshops for theproviders, which the latter are required to attend.9Personnel from the centers monitor the providers'operations closely and frequently, to ensure thatthe providers, are in compliance with all pertinentpolicies, regulations, and guidelines. To that end,the providers are required to make and post sched-ules of daily activities and menus. Center personnelmake extensivesuggestionsconcerningways inwhich the providers can operate more effectively,and at least one center furnishes its providers witha detailed development chart for each child, toassist the providers in monitoring the children'sgrowth and development. Providers also are re-quired to keep records of the attendance of FDCchildren and of meals served to them; failure tokeep such records canresult in aprovider's notbeing reimbursed.Many documents in the centers'files refer to the "employment" of providers, andto the providers as "employees." 10 Providers ap-parently do not have formal contracts with thecenters, and there is no time limit on the relation-ship between a provider and a center (assuming theprovider's licenseis renewed annually by ACD).' 1As the Regional Director observed, the mannerin which the providers furnish child care service ispervasively and meticulously supervised and con-trolled by the centers. However, as he also conced-ed; virtually all of that supervision and control isexercised pursuant to ACD regulations and guide-lines.Thus, it is ACD that sets the providers' re-quired hours of operation; prohibits them from ac-bepting non-FDC children or other visitors duringthose hours; forbids subcontracting or the hiring ofassistants;prohibits corporal punishment; requiresproviders to post schedules and menus and to keeprecords of attendance and meals served; requiresproviders to attendall training sessions,even thosenot sponsored by ACD itself; sets safety standardsfor provider homes and determines what safetyequipment must be present; requires the centers toinspect each provider home at least once a month;requires monthly fire drills by each provider; andforbids providers to reject FDC children for dis-criminatory reasons.Moreover, it is ACD that determines the size ofthe providers' stipends and the number of paidholidays.' 2 Indeed, although the providers receivetheir stipend checks from the centers, the stipendsare paid from ACD's funds.' 3 Likewise, such in-surance coverage as the providers receive is fur-nished by HRA. And although the centers havediscretion over the kinds of equipment (other thansafety equipment) and supplies with which theyfurnish the providers, ACD reimburses the centersfor the cost of those materials. In effect, everythingthe providers receive as a result of their participa-tion in the FDC program comes from the city,either directly, as in the case of insurance cover-age, or indirectly, as with compensation and equip-ment. The centers function merely as conduits forthe latter two categories.14The Regional Director found, notwithstandingall the foregoing, that the centers exercise perva-sive control over the providers that significantlyexceeds the governmental regulations. We disagree.The Regional Director stressed that the centersmake many more home visits, including unan-nounced visits, than are required by ACD, and thatthe centers, although not required to do so by reg-ulation,make alternativearrangementsfor the careof FDC children in the event of a provider's illnessor vacation. Unlike the Regional Director, we givelittle, if any, weight to those factors. To the extentthe centersengage insuch activities not requiredby thecity,they are imposing additional require-ments on themselves, not on the providers. Nomatter how often the centers'personnelmonitorthe providers' homes, they are still checking forthesame things-safety conditions, schedules,menus, etc. (all of which are required by ACD);9 Some of the centers require providers to attend meetings of day carecenter personnel.However, the record indicates that the centers have noeffective means of enforcing this requirement.10 Three providers for one of the centers testified that the center'sFDC coordinator had referred to them as employees The coordinator,however, denied having made any such reference.11 There are other factors that might be thought of as evidence of em-ployee status,but that, on closer examination,do not point unambiguous-ly in, that direction.Thus, the centers recruit new providers, decide howmany children(and which children)to assign to individual providers, andcan decline to assign any children to a provider notwithstanding that theprovider has a valid license from ACD. Each of these factors, however,is as consistent with a finding of independent contractor status as withone of employee status. Even an employer of independent contractors hasto find individuals to do the work,can decide which, and how much,work to contract out to each contractor; and can refuse to continue todealwith even a qualified contractorWe therefore find that none ofthese factors is probative of either employee or independent contractorstatus12The reimbursement rate for meals served is setby USDA.13 The centers compute the stipend due each provider on the basis ofthe ACD-established rate per child and the number of children havingbeen cared for (as reported by the providers in their attendance records).Similarly,the centers compute the amounts by which the providers arereimbursed for the cost of meals served,according to the rates estab-lished by USDA and the providers'accounts of the number of childrenfed.The centers pay the providers by check The centers' role in thesematters appears,however, to be purely ministerial,the record does notindicate that the centers have any discretion over the amounts disbursed14 In light of the foregoing,the Regional Director's finding that themdicia of entrepreneurialactivityare lacking loses much of its force. Theabsence of opportunity for profit or "proprietary interest"in their jobs onthe par( of the providers is the direct result of the pervasive control overthe providers exercised by the city, not independentlyby the centers. Inany event, the absence of a proprietary interest,or the assumption of en-trepreneurial risk,on the part of the providers does not compel a findingthat theyare employees SeeThomsonNewspapers,273 NLRB 350, 352(1984). CARDINAL MCCLOSKEY SERVICES437the providers are not required to meet higherstandards merely because the centers monitor themmore frequently. The centers' making alternativearrangements for the care of FDC children whenthe providers are ill or absent actually relieves theproviders of a chore they might otherwise have toperform themselves. It is not evidence of controlby the centers over the providers' operations.The Regional Director also cited the fact thatprovidersmust adhere to daily activity schedulesdeveloped by the centers, and that, even thoughthe providers may modify the schedules to suittheir particular needs, any major deviation wouldelicit negative comment and correctivesuggestionsfrom center personnel. The record, however, doesnot support the Regional Director's finding thatthe providers must follow schedules developed bythe centers.Although the testimonyregardingschedules is not unambiguous, it appears to us thatproviders are required by ACD to maintain a dailyactivity schedule of meals,naps,and play, includ-ing at least1hour of outside play for each 4 hoursin the provider's care. ACD requires that part ofeach day be devoted to talking with, playing with,and offering physical comfort to the children, butleaves thearrangementof activities up to the pro-vider.1 SACD states that activities that have beensuggested by center personnel fulfill its require-ments; it also advises that excessive television view-ing isharmful to children.Many (perhaps all) ofthe centers do furnish providers with sample sched-ules, and some providers apparently follow thosesample schedules closely. The record, however, in-dicates that failure to follow a sample schedulewould have repercussions only if the provideromitted an activity mandated by ACD. Providerscan make up their own schedules, and can deter-mine which activities to include, as long as theystay within ACD guidelines. 16 And even if a pro-vider failed to comply with ACD guidelines, thecenter could only write up the infraction andreport it to ACD, which would take it into consid-eration when the provider's license was being con-sidered for renewal. On the basis of the foregoing,we find, contrary to the Regional Director, thatthe centers do not exert authority over the provid-ers' schedules beyond ensuring that the schedulesconform to ACDguidelines.15 One of the centers has issued a document for providers entitled "ASchedule Is a Personal Thing," which begins by announcing that "Thereis no right or wrong schedule for Family Day Care as long as the sched-ule works for you and the children."The statement also emphasizes thedesirability of flexibility, as well as routine, in an activity schedule.16 Similarly, although the centers provide sample menus, the providersmay determine which foods to serve, as long as they comply with USDAguidelines.The Regional Director also found that some ofthe centers have formulated rules regarding per-sons to whom providers may release FDC chil-dren, procedures for emergencies, and notificationof the center when a provider leaves home for anyappreciable length oftime.We note, however, thatACD also has guidelines concerning those matters,and it appears that the centers' rules merely incor-porate and flesh out the general requirements im-posed by ACD. On the basis of all the foregoing,then, we reject the Regional Director's finding thatthe centers exert authority over the providers thatexceeds inany meaningful way the controls im-posed by ACD regulations.Rosemount Center,248 NLRB 1322 (1980), is dis-tinguishable from this case. InRosemount,theBoard found that "family home mothers," whoprovided in-home day care services much as do theproviders in this case, were statutory employeesand not independent contractors. InRosemount,however, most of the controls exerted over thefamily home mothers apparently were imposed bythe employer independently of any governmentalregulations (although the mothers also were re-quired to comply with those regulations). 17 In thecase before us, by contrast, we have found that thecentersdo not impose any controls over themanner inwhich the providers operate that mean-ingfully exceed the requirements contained in ACDregulations and guidelines.In summary, we have found that many of thefactors in this case indicate that the providers arenot employees of the centers, but independent con-tractors.And although, as the Regional Directorfound, there are ' other factors that, under other cir-cumstances,would be indicative of employeestatus,nearly all of them are the result of govern-mental regulation, not of supervision by the centersindependent of such regulation. Apart from the fac-tors deriving from ACD regulation, the great ma-jority of the factors present support a finding of in-dependent contractor status. Moreover, because thecenters' supervision of the providers is effectivelylimited to ensuring that ACD's requirements aremet, the record does not indicate that the centersthemselves control the manner and means of theproviders' operations. See,e.g.,Air Transit,above,271 NLRB at 1'110-1111. Thus,, the critical "rightof control" test, applied to the facts of this case,does not support a finding of employee status, at1h E g.,the employer determined the mothers' compensation levels andhours of operation,required them to attend training sessions,furnishedthem with supplies, and allowed them to accept only four children eventhough they were licensed for five. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDleast vis-a-vis the centers. IsWe therefore reversethe relationship of the providers to the centers isthe Regional Director's finding that the providersthat of independent contractors. Accordingly, weare employees of the centers. We find, instead, thatshall dismiss,the petitions.18 It is not necessary for us to consider whether the providersare em-ORDERployees ofthe city of New York. Accordingly,we do not reach thatThe petitionsare dismissed.issue.